Case 19-11432-VFP          Doc 87    Filed 05/09/19 Entered 05/09/19 10:43:51              Desc Main
                                     Document     Page 1 of 4


McMANIMON, SCOTLAND
& BAUMANN, LLC
75 Livingston Avenue
Roseland, New Jersey 07068
(973) 622-1800
Richard D. Trenk, Esq.
Joshua H. Raymond, Esq.
Special Bankruptcy Counsel for Allstate Insurance Company,
Allstate New Jersey Insurance Company,
Continental Insurance Company and
Commercial Insurance of Newark, NJ, and Encompass

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


 In re:                                                   Case No. 19-11432(VFP)

 SHAMS QURESHI,                                           Honorable Vincent F. Papalia

                          Debtor.                         Chapter 13

                                                          Hearing Date:
                                                          Hearing Time:

                 NOTICE OF MOTION TO COMPEL ASRA QURESHI TO
                 RESPOND TO AND COMPLY WITH SUBPOENA_________

TO:       Office of the United States Trustee            Asra Qureshi
          One Newark Center, Suite 2100                  Via email only –
          Newark, New Jersey 07102                       Trust28@yahoo.com

          David L. Stevens, Esq.                         Marie-Ann Greenberg, Esq.
          Scura, Wigfield, Heyer,                        Chapter 13 Standing Trustee
          Stevens & Cammarota, LLP                       30 Two Bridges Rd Suite 330
          1599 Hamburg Turnpike, Suite A                 Fairfield, NJ 07004
           Wayne, NJ 07470


          PLEASE TAKE NOTICE on the             day of     , 2019, at 10:00 a.m., or as soon thereafter

as counsel can be heard Allstate New Jersey Insurance Company, Allstate Insurance Company,

Allstate Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate New

Jersey Property and Casualty Insurance Company and Encompass Insurance, f/k/a Continental

Insurance Company and Commercial Insurance Company of Newark, NJ (collectively,
Case 19-11432-VFP          Doc 87     Filed 05/09/19 Entered 05/09/19 10:43:51                Desc Main
                                      Document     Page 2 of 4


“Allstate”), by and through its special counsel, McManimon Scotland and Baumann, LLC, shall

move before the Honorable Vincent F. Papalia, United States Bankruptcy Judge, at the United

States Bankruptcy Court, 50 Walnut Street, Newark, New Jersey, for the entry of an Order: (i)

adjudicating that Asra Qureshi violated Allstate’s rights as a litigant by failing to comply with a

Rule 2004 Subpoena; (ii) compelling Asra Qureshi to immediately furnish the requested

documents set forth in the Subpoena previously served and appear for the taking of her

deposition; (iii) directing that, if Asra Qureshi fails to appear in Court and/or comply with an

order of this Court requiring her to produce documents and appear for the taking of her

deposition, she shall be arrested by the United States Marshall and confined until further hearing

before the Court; (iv) directing that, if Asra Qureshi fails to appear in Court on the date written

above, she shall pay Allstate’s attorney fees in connection with this motion and be subject to

arrest, and (v) granting such other relief as the Court deems just and proper.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

the Motion shall: (i) be in writing; (ii) state with particularity the basis of the objection; and (iii) be

filed with the Clerk of the United States Bankruptcy Court electronically by attorneys who

regularly practice before the Bankruptcy Court in accordance with the General Order Regarding

Electronic Means for Filing, Signing, and Verification of Documents dated March 27, 2002 (the

“General Order”) and the Commentary Supplementing Administrative Procedures dated as of

March 2004 (the “Supplemental Commentary”) (the General Order, the Supplemental

Commentary, and the User’s Manual for the Electronic Case Filing System can be found at

www.njb.uscourts.gov, the official website for the Bankruptcy Court) and, by all other

parties-in-interest, on CD-ROM in Portable Document Format (PDF), and shall be simultaneously

served on McManimon, Scotland, Baumann LLC, 75 Livingston Avenue, Roseland, New Jersey



                                                    2
4812-7358-5301, v. 1
Case 19-11432-VFP        Doc 87     Filed 05/09/19 Entered 05/09/19 10:43:51              Desc Main
                                    Document     Page 3 of 4


07068 (Attention: Joshua H. Raymond, Esq.), and shall be served in accordance with the General

Order, the Supplemental Commentary, and D.N.J. LBR 9013-1, as amended December 1, 2009,

so as to be received no later than seven (7) days before the return date of the Motion.

         PLEASE TAKE FURTHER NOTICE that in support of this motion, Allstate shall rely

upon the Verified Application and the proposed form of order submitted herewith.

         PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-2, this matter

does not involve complex factual or legal issues. The Verified Application submitted herewith

contains the applicable facts and law. Accordingly, no memorandum of law is being submitted

herewith. Nonetheless, Allstate reserves the right to submit a memorandum of law subsequent

hereto if deemed appropriate.

         PLEASE TAKE FURTHER NOTICE that oral argument is hereby requested pursuant to

D.N.J. LBR 9013-1(f).

         PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a), and the relief

may be granted without a hearing.

         PLEASE TAKE FURTHER NOTICE that, pursuant to D.N.J. LBR 9013-2, no brief is

being submitted as the relief requested by Allstate is fully set forth in the supporting Verified

Application.

         PLEASE TAKE FURTHER NOTICE that, unless an objection is timely filed and

served, the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and

the relief may be granted without a hearing.




                                                 3
4812-7358-5301, v. 1
Case 19-11432-VFP        Doc 87     Filed 05/09/19 Entered 05/09/19 10:43:51          Desc Main
                                    Document     Page 4 of 4


         PLEASE TAKE FURTHER NOTICE that, pursuant to D.N.J. LBR 9013-1(i), unless

the Court authorizes or directs otherwise, prior to the return date hereof, no testimony shall be

taken at the hearing on this motion except by certification or affidavit.

                                              McMANIMON, SCOTLAND &
                                              BAUMANN, LLC
                                              Special Bankruptcy Counsel for Allstate Insurance
                                              Company, Allstate New Jersey Insurance Company,
                                              Continental Insurance Company and Commercial
                                              Insurance of Newark, NJ, and Encompass


                                              By:     /s/ Joshua H. Raymond
                                                      JOSHUA H. RAYMOND
Dated: May 9, 2019




                                                  4
4812-7358-5301, v. 1
